DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  The examiner suggests amending the claim to recite “claim 1” instead “Claim 1” to provide better quality.  Appropriate correction is requested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a first registration unit that registers”, “a second registration unit that registers”, “a third registration unit that registers” and “an authentication unit that performs authentication” (claim 3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first registration unit that registers”, “a second registration unit that registers”, “a third registration unit that registers” and “an authentication unit that performs authentication” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. There is no disclosure of any particular structure, either explicitly or inherently to perform the functions because the applicant’s specification does not describe a particular structure and does not provide enough description for one of ordinary skill in the art to understand which structure perform the claim functions. Applicant’s specification pages 12-15 and Figure 6 discloses registration processing units (602, 203, & 402), registration unit 102 and authentication unit 101, however, does not disclose specific particular structure/functionally  to perform the claimed functions.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claim functions of “a first registration unit that registers”, “a second registration unit that registers”, “a third registration unit that registers” and “an authentication unit that performs authentication”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details . 
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bolimovsky (US Pub No. 2020/0327219) in view of Kuhlman et al. (US Pub No. 2006/0282680).
Regarding independent claim 1, an information processing system comprising: a first authentication terminal that has an authentication function of authenticating a first user (Bolimovsky, page 3, paragraph 0029; computing device include ability to authenticate user); a device that has an authentication function of authenticating the device (Bolimovsky, page 4, paragraph 0043 and page 5, paragraph 0051); and an authentication server that performs authentication using a registered authentication function (Bolimovsky, page 4, paragraph 0038-0039); wherein the authentication server registers the authentication function of the first authentication terminal on a basis of an operation of the first user (Bolimovsky, page 4, paragraphs 0031-0033 and page 4, paragraphs 0035-0037; host platform registers user), when authentication using the first authentication terminal is requested through the device, the authentication server authenticates the first user and registers the authentication function of the device (Bolimovsky, page 5, paragraph 0044 and 0050-0051; register device/hardware security key). 
Bolimovsky discloses registering untrusted device to a user passwordless account (Bolimovsky, page 4, paragraph 0043 and page 5, paragraphs 0050-0051), however, does not explicitly teach a second authentication terminal that has an authentication function of authenticating a second user; when registration of the authentication function of the second authentication terminal is requested through the device, the authentication server registers the authentication function of the second authentication terminal in a case where the authentication function of the device has been registered, and - 36 -when authentication using the second authentication terminal is requested, the authentication server authenticates the second user in a case where the authentication function of the second authentication terminal has been registered. 
Kuhlman teaches a second authentication terminal that has an authentication function of authenticating a second user (Kuhlman, page 2, paragraph 0020 and page 3, paragraphs 0024-0025; user device 122 used to authenticate user); when registration of the authentication Kuhlman, page 4, paragraph 0029; register new device based on device already registered), and - 36 -when authentication using the second authentication terminal is requested, the authentication server authenticates the second user in a case where the authentication function of the second authentication terminal has been registered (Kuhlman, page 4, paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolimovsky with the teachings of Kuhlman to register and authenticate another user and user device based on an already registered device to provide the advantage of an improved system to manage devices used to gain access (Kuhlman, page 1, paragraph 0007).
Regarding claim 2, Bolimovsky in view of Kuhlman teaches the system wherein each of the authentication functions generates an encrypting key and a decrypting key (Bolimovsky, page 4, paragraph 0035 and page 6, paragraph 0053); and the authentication server registers the authentication function by storing therein the encrypting key or the decrypting key (Bolimovsky, page 4, paragraphs 0035-0037 and page 6, paragraph 0053).
Regarding independent claim 3, an information processing apparatus comprising: a first registration unit that registers an authentication function of a first authentication terminal on a basis of an operation of the first user, the authentication function of the first authentication terminal being a function of authenticating a first user (Bolimovsky, page 4, paragraphs 0031-0033 and page 4, paragraphs 0035-0039; register user to passwordless account [page 3, paragraph 0029; computing device include ability to authenticate user]); a second registration unit that registers- 38 -a seonc  an authentication function of a device by authenticating the first user when authentication using the first authentication terminal is requested through the device, the authentication function of the device being a function of authenticating the device (Bolimovsky, page 4, paragraphs 0036-0037 & 0043 and page 5, paragraphs 0044 & 0050-0051; register device/hardware security key); and an authentication unit that performs authentication using a registered authentication function (Bolimovsky, page 4, paragraphs 0038-0039). 
Bolimovsky discloses registering untrusted device to a user passwordless account (Bolimovsky, page 4, paragraph 0043 and page 5, paragraphs 0050-0051), however, does not explicitly teach a third registration unit that registers an authentication function of a second authentication terminal in a case where the authentication function of the device has been registered when registration of the authentication function of the second authentication terminal is requested through the device, the authentication function of the second authentication terminal being a function of authenticating a second user; and wherein when authentication using the second authentication terminal is requested, the authentication being authentication using a registered authentication function, in a case where the authentication function of the second authentication terminal has been registered, authenticating the second user. 
Kuhlman teaches a third registration unit that registers an authentication function of a second authentication terminal in a case where the authentication function of the device has been registered when registration of the authentication function of the second authentication Kuhlman, page 4, paragraph 0029; register new device based on device already registered), and when authentication using the second authentication terminal is requested, the authentication being authentication using a registered authentication function, in a case where the authentication function of the second authentication terminal has been registered, authenticating the second user (Kuhlman, page 4, paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolimovsky with the teachings of Kuhlman to register and authenticate another user and user device based on an already registered device to provide the advantage of an improved system to manage devices used to gain access (Kuhlman, page 1, paragraph 0007).
Regarding independent claim 4, a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: registering an authentication function of a first authentication terminal on a basis of an operation of the first user, the authentication function of the first authentication terminal being a function of authenticating a first user (Bolimovsky, page 4, paragraphs 0031-0033 and page 4, paragraphs 0035-0039; register user to passwordless account; [page 3, paragraph 0029; computing device include ability to authenticate user]);  - 38 -registering an authentication function of a device by authenticating the first user when authentication using the first authentication terminal is requested through the device, the authentication function of the device being a function of authenticating the device (Bolimovsky, page 4, paragraphs 0036-0037 & 0043 and page 5, paragraphs 0044 & 0050-0051; register device/hardware security key). 
Bolimovsky discloses registering untrusted device to a user passwordless account (Bolimovsky, page 4, paragraph 0043 and page 5, paragraphs 0050-0051), however, does not explicitly teach registering an authentication function of a second authentication terminal in a case where the authentication function of the device has been registered when registration of the authentication function of the second authentication terminal is requested through the device, the authentication function of the second authentication terminal being a function of authenticating a second user; and when authentication using the second authentication terminal is requested, the authentication being authentication using a registered authentication function, in a case where the authentication function of the second authentication terminal has been registered, authenticating the second user. 
Kuhlman teaches registering an authentication function of a second authentication terminal in a case where the authentication function of the device has been registered when registration of the authentication function of the second authentication terminal is requested through the device, the authentication function of the second authentication terminal being a function of authenticating a second user (Kuhlman, page 4, paragraph 0029; register new device based on device already registered), and when authentication using the second authentication terminal is requested, the authentication being authentication using a registered authentication function, in a case where the authentication function of the second authentication terminal has been registered, authenticating the second user (Kuhlman, page 4, paragraph 0026).
Kuhlman, page 1, paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437